Citation Nr: 9913992	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 30, 1997 to 
August 22, 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.


FINDING OF FACT

1.  The veteran's service entrance examination report is 
silent for any clinical evidence of a pre-existing back 
disorder.

2.  The veteran was treated for complaints of low back pain 
during service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in the veteran's substantive 
appeal, VA Form 9, received in March 1998, he indicated that 
he wished to appear at a hearing before a Member of the Board 
at a local VA office.  By letter dated in September 1998, the 
RO notified the veteran of the time, date, and place of his 
scheduled hearing.  That letter was sent to the veteran's 
address of record, and was not returned as undeliverable, yet 
the veteran failed to report to that hearing.  There are no 
other outstanding hearing requests of record, and the Board 
will proceed with this appeal.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), for reasons set forth below.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in a 
light most favorable to that claim. 

The veteran is claiming service connection for a back 
disorder, which he maintains was incurred during his active 
military service.  The record reveals that the veteran's 
period of service was from July 30, 1997 to August 22, 1997.  
The veteran's service entrance examination report, dated in 
June 1996, is negative for any objective findings of a back 
disorder.  In the veteran's Report of Medical History, also 
dated in June 1996, the veteran provided a negative response 
to the question regarding a history of recurrent back pain.  

The veteran's service medical records reveal that after 
completing two weeks of basic military training, he was seen 
for complaints of low back pain.  In an August 14, 1997 
service record, it was noted that the veteran reported having 
pain since August 4, 1997, when he was doing sit-ups on the 
black top.  The veteran reported that he did not have a 
history of back pain prior to service.  However, despite the 
absence of any medical evidence of a pre-existing back 
disorder, it appears that the veteran was discharged from 
military service on the basis that he had a pre-existing back 
disorder that was either not noticed during his pre-induction 
examination, or one that he did not disclose.  

The Board notes that if the veteran served in active military 
service for less than six months, during peacetime, he is not 
entitled to the presumption of soundness.  38 U.S.C.A. 
§ 1132.  Nevertheless, upon a review of the record, the Board 
finds it at least plausible that the veteran developed a back 
disorder during service, such that the Board finds the claim 
well-grounded.  In that regard, the Board reiterates that 
there is no clinical evidence of record of a pre-existing 
back disorder, and the veteran was seen with complaints of 
back pain during service.  Furthermore, within one month 
after service separation, the veteran filed a claim for 
service connection for "severe back pain."  Cf. Hampton v. 
Gober, 10 Vet. App. 481 (1997) (duty to assist was triggered 
when there was in-service evidence of a knee disorder, and a 
knee disorder noted in the service separation examination, 
and veteran filed a claim for service connection within one 
month after service separation).  In short, the Board finds 
that the claim is well grounded, within the meaning of 
38 U.S.C.A. § 5107, and to that extent, the appeal is 
allowed.  


ORDER

The claim for entitlement to service connection for a back 
disorder is well grounded.


REMAND

As the Board finds that the veteran's claim for service 
connection for a back disorder is well grounded, the Board 
must ensure that the duty to assist is satisfied.  In that 
regard, the Board notes that the veteran has not been 
afforded a VA examination to ascertain the nature and 
etiology of any current back disorder.  As such, the Board 
finds that further development is necessary before rendering 
an equitable disposition in this case.

In light of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for a back 
disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran.

2.  After the above has been completed, 
the RO should schedule the veteran for a 
VA orthopedic examination in order to 
determine the nature and extent of any 
current back disorder.  The examiner is 
specifically requested to comment on the 
following:  1) whether the veteran 
currently has a back disorder; 2) if 
there is a current back disorder, whether 
it is at least as likely as not that the 
veteran had a back disorder prior to 
entering military service, or whether it 
is at least as likely as not that any 
current back disorder is due to an in-
service injury; 3) if the veteran did 
have a back disorder prior to entering 
military service, is it at least as 
likely as not that his pre-existing back 
disorder was aggravated during military 
service beyond the normal progress of the 
disorder.  All indicated studies, x-rays, 
tests and evaluations deemed necessary 
should be performed.  The examination 
report should include complete rationales 
for all opinions expressed.  The claims 
file must be made available to the 
examiner. 

3.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  The RO should then readjudicate 
the veteran's claim for service 
connection for a back disorder, in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

 

